Appeal and cross appeal from an order of the Court of Claims (Diane L. Fitzpatrick, J.), entered February 20, 2013. The order determined that, for the purposes of determining the discount rate under CPLR 5031, the date of decision is March 30, 2012.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, P.J., Smith, Peradotto, Carni and Sconiers, JJ.